DETAILED ACTION
Response to Arguments
The Applicant's arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.
1). Applicant’s argument – The desired illumination characteristic represented by the set-point is a constraining feature that represents a desired illumination characteristic (e.g., intensity and color) to be matched by the LEDs or LED groups during the transmission of a code word (see, Applicant's Published Application, paragraph [0023]).	
Examiner’s response – In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., intensity and color) are not recited in the rejected claims 1, 16 and 32 etc.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the independent claims 1 and 32, applicant claims “a set-point representing a desired illumination characteristic, comprising an intensity set-point, a color set-point or a combination thereof”. The claims 1 and 32 do not state that the set-point comprises a intensity set-point and color set-point. And in claim 16, applicant does not indicate what is included in the claimed “set-point”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Jovicic et al (US 2016/0323035) in view of Brandt-Pearce et al (US 2015/0147069) and Ashdown (US 7,689,130) and Saes (WO 2015/199538) and Togashi et al (US 2010/0034540).
1). With regard to claim 1, Jovicic et al discloses a visual light communication (VLC) method for a lighting system (Figures 1 and 2 etc.) comprising an LED driver (134 in Figure 1) and a plurality of LEDs or LED groups (136, [0029], “In some examples, the light source 136 may include one or more light emitting diodes (LEDs) and/or other light emitting elements. In some configurations, a single light source or a commonly controlled group of light emitting elements may be provided (e.g., a single light source, such as the light source 136 of FIG. 1, or a commonly controlled group of light emitting elements may be used for ambient illumination and VLC signal transmissions). In other configurations, the light source 136 may be replaced with multiple light sources or separately controlled groups of light emitting elements (e.g., a first light source may be used for ambient illumination, and a second light source may be used for VLC signal transmissions)”), the method comprising the steps of: 
- receiving a set-point representing a desired illumination characteristic ([0026] –[0032]; receiving the setting parameters etc. from the controller 110/user 120 etc. [0030], “the driver circuit may be configured to output electrical power according to a pattern that would cause the light source to controllably emit light modulated with a desired codeword (e.g., an identifier). In some implementations, some of the functionality of the driver circuit 134 may be implemented at the controller 110”, and [0031], “A user may control performance attributes/characteristics for the light fixture 130, e.g., an illumination factor specified as, for example, a percentage of dimness, via the controller 110, which illumination factor may be provided by the controller 110 to the light fixture 130. In some examples, the controller 110 may provide the illumination factor to the communication circuit 132 of the light fixture 130. By way of example, the illumination factor, or other controlling parameters for the performance behavior of the light fixture and/or communications parameters, timing, identification and/or behavior, may be provided to the communication circuit 132 over a power line network, a wireless local area network (WLAN; e.g., a Wi-Fi network), and/or a wireless wide area network (WWAN; e.g., a cellular network such as a Long Term Evolution (LTE) or LTE-Advanced (LTE-A) network)”. The indicated “pattern”, “illumination factor specified” and “parameters” are “desired illumination characteristic”, which can be viewed as types of constraints or “set-points”, and be provided by users), comprising an intensity set-point, a color set-point or a combination thereof (intensity set-point; [0028] “light fixtures may be addressable so that a controller (such as the controller 110 of FIG. 1) may access a particular light fixture to provide instructions, new code words, light intensity, frequency, and other parameters for any given fixture”, [0032], “[t]he status information may include, for example, a light intensity of the light source 136, a thermal performance of the light source 136, and/or the codeword (or identifying information) assigned to the light fixture 130”. [0026], “Light emitted by a light source 136 of the light fixture 130 may be controllably modulated to include pulses with timing information (e.g., durations) that vary according to symbols of the codeword to be encoded into the emitted light”; Figures 3 and 4 show the intensity-modulated binary symbols with different duty cycles), and data that is to be transmitted using VLC (Abstract and [0026]-[0028] etc.);
- determining a current profile for each LED or LED group of the plurality of LEDs or LED groups based on the desired illumination characteristic represented by the set- point ([0026]-[0032]; the controller 110 etc. controls the driver 134 based on “pattern”, “illumination factor specified”, “parameters” and data transmitted etc.), whereby the current profile is modulated in order for a corresponding intensity variation as perceived by a sensor (e.g., 120 etc.) to represent a variable length VLC code representing the data ([0028] and [0030] etc.), the VLC code comprising one or more code words ([0026], [0028]-[0030] etc.), a code word comprising a plurality of symbols ([0026], [0028]-[0032] and [0042]; and Figures 3 and 4), whereby each of the plurality of symbols is characterized by a respective predetermined period ([0026], [0028]-[0032] and [0042]; and Figures 3 and 4; e.g., P1, P2, P3 and P4 etc.), and whereby the current profile for each of the LED or LED groups is determined in such a manner that the illumination as generated by the plurality of LEDs or LED groups corresponds to the desired illumination characteristic ([0030]-[0032], as discussed above, the “pattern”, “illumination factor specified” and “parameters” are “desired illumination characteristic”); and
- generating one or more control signals (e.g., from the communication unit 132 and the driver circuit 134) to drive the plurality of LEDs or LED groups in accordance with the current profiles in order for the plurality of LEDs or LED groups to transmit the VLC code ([0026]-[0031]).
But, Jovicic et al does not expressly disclose: an envelope of a combined current profile of the current profiles is modulated in order for a corresponding intensity variation as perceived by the sensor to represent a variable length VLC code representing the data, and the desired “pattern”/“illumination factor specified”/“parameters” are represented by set-point(s) that the current profile is based on.
Regarding the envelope of current profiles, however, Brandt-Pearce et al discloses a VLC system/method (Figures 1, 2 and 7 etc.), and a plurality of LEDs are implemented in the system, and each LED is driven by a current profile modulated by a codeword Ckn, which has a plurality of symbols (Figures 6, 1 and 13 etc.), and an envelope of a combined current profile (Figure 6) of the current profiles is modulated in order for a corresponding intensity variation as perceived by a sensor to represent a variable length VLC code representing the data. Another prior art, Ashdown, discloses a VLC in which three LED can be modulated by different current profiles (810-830), and then a combined profile can be formed (e.g., 840 in Figures 8 and 9).
Regarding the set-point, Saes discloses a VLC system/method (Figures 1 and 4 etc.), in which the current profile for a luminaire (LU in Figure 1a) is determined in such a manner that the illumination as generated by luminaires corresponds to the desired illumination characteristic represented by set-points (Figures 2a, 2b, 3a and 3b, page 5 line 28 to page 9 line 34, intensity set-points). And another prior art, Togashi, discloses a similar VLC system/method (Figures 1-5), and “the plurality of light emitters to emit light always with light intensities corresponding to a predetermined chromaticity coordinates value being a reference point” ([0011]-[0012]), “As illustrated in FIG. 4, for example, a predetermined chromaticity point layout s is preliminarily set in the color system” ([0034]-[0037]. Also refer to [0028]-[0030], [0041] and [0057]-[0058] etc., and [0023]); that is, Togashi discloses that the illumination as generated by LEDs corresponds to the desired illumination characteristic represented by color set-point(s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brandt-Pearce et al and Ashdown and Saes and Togashi to the system/method of Jovicic et al so that a desired illumination characteristic (intensity and color), and desired overall profile can be obtained, and signal transmission error rate can be suppressed and the transmission capacity can be increased.
2). With regard to claim 2, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 1 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the combined current profile has a high current period and a low current period during each predetermined period (Jovicic: Figure 3 etc.; Brandt-Pearce: Figure 3, PPM; and Ashdown: Figure 8).
3). With regard to claim 3, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 1 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the step of determining a current profile for each of the plurality of LEDs or LED groups comprises determining a modulated current profile for at least one LED or LED group of the plurality of LEDs or LED groups (Jovicic et al and Brandt-Pearce et al and Ashdown: each LED is modulated based on a current profile. Saes: Abstract and Figure 3 etc.).
4). With regard to claim 4, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein a modulation of the combined current profile corresponds to a modulation of the modulated current profile for the at least one LED or LED group of the plurality of LEDs or LED groups (Figure 6 of Brandt-Pearce; or Figure 8 of Ashdown).
5). With regard to claim 5, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 1 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the combined current profile comprises a summation of the current profiles of the plurality of LEDs or LED groups (Figure 6 of Brandt-Pearce; or Figure 8 of Ashdown).
6). With regard to claim 6, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 1 and 3 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the plurality of LEDs or LED groups comprise LEDs or LED groups having a different color and the at least one LED or LED group of the plurality of LEDs or LED groups is selected based on the data (Figure 8 of Ashdown. Figures 1-5 of Togashi).
7). With regard to claim 7, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 1 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the data is encoded in the envelope of the combined current profile (Figure 6 of Brandt-Pearce etc.).
8). With regard to claim 8, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 1 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein a symbol is characterized by both a predetermined period (refer claim 1 rejection) and a color or color range (Togashi: Abstract and Figures 1-5).
9). With regard to claim 15, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 1 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses an LED driver (Jovicic: 134. Togashi: 112 in Figure 2) for driving a plurality of LEDs or LED groups to transmit light in a VLC mode, wherein the LED driver comprises a control unit (Jovicic: Communication circuit 112. Togashi: 124 in Figure 2) that is configured to perform the method according to any of the claim 1.
10). With regard to claim 16, Jovicic et al discloses an LED driver (e.g., 134 in Figure 1) for driving a plurality of LEDs or LED groups (136, [0029], “In some examples, the light source 136 may include one or more light emitting diodes (LEDs) and/or other light emitting elements. In some configurations, a single light source or a commonly controlled group of light emitting elements may be provided (e.g., a single light source, such as the light source 136 of FIG. 1, or a commonly controlled group of light emitting elements may be used for ambient illumination and VLC signal transmissions). In other configurations, the light source 136 may be replaced with multiple light sources or separately controlled groups of light emitting elements (e.g., a first light source may be used for ambient illumination, and a second light source may be used for VLC signal transmissions)”) to transmit light in a VLC mode, wherein the LED driver comprises a control unit (Communication circuit 112) that is configured to: 
- receive, at an input terminal (the input terminal for channel 112), a set-point representing a desired illumination characteristic ([0026] –[0032]; receiving the setting parameters etc. from the controller 110/user 120 etc. [0030], “the driver circuit may be configured to output electrical power according to a pattern that would cause the light source to controllably emit light modulated with a desired codeword (e.g., an identifier). In some implementations, some of the functionality of the driver circuit 134 may be implemented at the controller 110”, and [0031], “A user may control performance attributes/characteristics for the light fixture 130, e.g., an illumination factor specified as, for example, a percentage of dimness, via the controller 110, which illumination factor may be provided by the controller 110 to the light fixture 130. In some examples, the controller 110 may provide the illumination factor to the communication circuit 132 of the light fixture 130. By way of example, the illumination factor, or other controlling parameters for the performance behavior of the light fixture and/or communications parameters, timing, identification and/or behavior, may be provided to the communication circuit 132 over a power line network, a wireless local area network (WLAN; e.g., a Wi-Fi network), and/or a wireless wide area network (WWAN; e.g., a cellular network such as a Long Term Evolution (LTE) or LTE-Advanced (LTE-A) network)”. The indicated “pattern”, “illumination factor specified” and “parameters” are “desired illumination characteristic”, which can be viewed as types of constraints or “set-points”, and be provided by users), and data that is to be transmitted using VLC (Abstract and [0026]-[0028] etc.); 
- determine a current profile for each LED or LED group of the plurality of LEDs or LED groups based on the desired illumination characteristic represented by the set- point ([0026]-[0032]; the controller 110 etc. controls the driver 134 based on “pattern”, “illumination factor specified”, “parameters” and data transmitted etc.), whereby the current profile is modulated in order for a corresponding intensity variation as perceived by a sensor (e.g., 120 etc.) to represent a variable length VLC code representing the data ([0028] and [0030] etc.), the VLC code comprising one or more code words ([0026], [0028]-[0030] etc.), a code word comprising a plurality of symbols ([0026], [0028]-[0032] and [0042]; and Figures 3 and 4), whereby each of the plurality of symbols is characterized by a respective predetermined period ([0026], [0028]-[0032] and [0042]; and Figures 3 and 4; e.g., P1, P2, P3 and P4 etc.), and whereby the current profile for each of the LED or LED groups is determined in such a manner that the illumination as generated by the plurality of LEDs or LED groups corresponds to the desired illumination characteristic ([0030]-[0032], as discussed above, the “pattern”, “illumination factor specified” and “parameters” are “desired illumination characteristic”); and
- generate one or more control signals (e.g., from the communication unit 132 and driver circuit 134) to drive the plurality of LEDs or LED groups in accordance with the current profiles in order for the plurality of LEDs or LED groups to transmit the VLC code ([0026]-[0031]).
But, Jovicic et al does not expressly disclose that an envelope of a combined current profile of the current profiles is modulated in order for a corresponding intensity variation as perceived by a sensor to represent a variable length VLC code representing the data, and the desired “pattern”/“illumination factor specified”/“parameters” are represented by set-point(s) that the current profile is based on.
Regarding the envelope of current profiles, however, Brandt-Pearce et al discloses a VLC system/method (Figures 1, 2 and 7 etc.), and a plurality of LEDs are implemented in the system, and each LED is driven by a current profile modulated by a codeword Ckn, which has a plurality of symbols (Figures 6, 1 and 13 etc.), and an envelope of a combined current profile (Figure 6) of the current profiles is modulated in order for a corresponding intensity variation as perceived by a sensor to represent a variable length VLC code representing the data. Another prior art, Ashdown, discloses a VLC in which three LED can be modulated by different current profiles (810-830), and then a combined profile can be formed (e.g., 840 in Figures 8 and 9).
Regarding the set-point, Saes discloses a VLC system/method (Figures 1 and 4 etc.), in which the current profile for a luminaire (LU in Figure 1a) is determined in such a manner that the illumination as generated by luminaires corresponds to the desired illumination characteristic represented by set-points (Figures 2a, 2b, 3a and 3b, page 5 line 28 to page 9 line 34, intensity set-points). And another prior art, Togashi, discloses a similar VLC system/method (Figures 1-5), and “the plurality of light emitters to emit light always with light intensities corresponding to a predetermined chromaticity coordinates value being a reference point” ([0011]-[0012]), “As illustrated in FIG. 4, for example, a predetermined chromaticity point layout s is preliminarily set in the color system” ([0034]-[0037]. Also refer to [0028]-[0030], [0041] and [0057]-[0058] etc., and [0023]); that is, Togashi discloses that the illumination as generated by LEDs corresponds to the desired illumination characteristic represented by color set-point(s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brandt-Pearce et al and Ashdown and Saes and Togashi to the system/method of Jovicic et al so that a desired illumination characteristic (intensity and color), and desired overall profile can be obtained, and signal transmission error rate can be suppressed and the transmission capacity can be increased.
11). With regard to claim 17, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 16 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the combined current profile has a high current period and a low current period during each predetermined period (Jovicic: Figure 3 etc.; Brandt-Pearce: Figure 3, PPM; and Ashdown: Figure 8).
12). With regard to claim 18, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 16 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the control unit is configured to determine a modulated current profile for at least one LED or LED group of the plurality of LEDs or LED groups (Jovicic et al and Brandt-Pearce et al and Ashdown: each LED is modulated based on a current profile. Saes: Abstract and Figure 3 etc.).
13). With regard to claim 19, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 16 and 18 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein a modulation of the combined current profile corresponds to a modulation of the modulated current profile for the at least one LED or LED group of the plurality of LEDs or LED groups (Figure 6 of Brandt-Pearce; or Figure 8 of Ashdown).
14). With regard to claim 20, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 16 and 18-19 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the combined current profile comprises a summation of the current profiles of the plurality of LEDs or LED groups (Figure 6 of Brandt-Pearce; or Figure 8 of Ashdown).
15). With regard to claim 21, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 16 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the data is encoded in the envelope of the combined current profile (Figure 6 of Brandt-Pearce etc.).
16). With regard to claim 22, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claim 16 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherby a symbol is characterized by both a predetermined period (refer claim 1 rejection) and a color or color range (Togashi: Abstract and Figures 1-5).
17). With regard to claim 32, Jovicic et al discloses a control unit (Communication circuit 112 in Figure 1) for controlling an LED driver (134) to drive a plurality of LEDs or LED groups (136, [0029], “In some examples, the light source 136 may include one or more light emitting diodes (LEDs) and/or other light emitting elements. In some configurations, a single light source or a commonly controlled group of light emitting elements may be provided (e.g., a single light source, such as the light source 136 of FIG. 1, or a commonly controlled group of light emitting elements may be used for ambient illumination and VLC signal transmissions). In other configurations, the light source 136 may be replaced with multiple light sources or separately controlled groups of light emitting elements (e.g., a first light source may be used for ambient illumination, and a second light source may be used for VLC signal transmissions)”) to transmit light in a VLC mode, the control unit comprising: 
- an input terminal (the input terminal for channel 112) configured to receive a set-point representing a desired illumination characteristic ([0026] –[0032]; receiving the setting parameters etc. from the controller 110/user 120 etc. [0030], “the driver circuit may be configured to output electrical power according to a pattern that would cause the light source to controllably emit light modulated with a desired codeword (e.g., an identifier). In some implementations, some of the functionality of the driver circuit 134 may be implemented at the controller 110”, and [0031], “A user may control performance attributes/characteristics for the light fixture 130, e.g., an illumination factor specified as, for example, a percentage of dimness, via the controller 110, which illumination factor may be provided by the controller 110 to the light fixture 130. In some examples, the controller 110 may provide the illumination factor to the communication circuit 132 of the light fixture 130. By way of example, the illumination factor, or other controlling parameters for the performance behavior of the light fixture and/or communications parameters, timing, identification and/or behavior, may be provided to the communication circuit 132 over a power line network, a wireless local area network (WLAN; e.g., a Wi-Fi network), and/or a wireless wide area network (WWAN; e.g., a cellular network such as a Long Term Evolution (LTE) or LTE-Advanced (LTE-A) network)”. The indicated “pattern”, “illumination factor specified” and “parameters” are “desired illumination characteristic”, which can be viewed as types of constraints or “set-points”, and be provided by users), comprising an intensity set-point, a color set-point or a combination thereof (intensity set-point; [0028] “light fixtures may be addressable so that a controller (such as the controller 110 of FIG. 1) may access a particular light fixture to provide instructions, new code words, light intensity, frequency, and other parameters for any given fixture”, [0032], “[t]he status information may include, for example, a light intensity of the light source 136, a thermal performance of the light source 136, and/or the codeword (or identifying information) assigned to the light fixture 130”. [0026], “Light emitted by a light source 136 of the light fixture 130 may be controllably modulated to include pulses with timing information (e.g., durations) that vary according to symbols of the codeword to be encoded into the emitted light”; Figures 3 and 4 show the intensity-modulated binary symbols with different duty cycles), and data that is to be transmitted using VLC (Abstract and [0026]-[0028] etc.); and 
- an output terminal (the output terminal for outputs signals to the driver circuit 134) configured to output one or more control signals for controlling the LED driver (Figure 1), the control unit being configured to: 
- determine a current profile for each LED or LED group of the plurality of LEDs or LED groups to generate the desired illumination characteristic represented by the set-point ([0026]-[0032]; the controller 110 etc. controls the driver 134 based on “pattern”, “illumination factor specified”, “parameters” and data transmitted etc.), whereby the current profile is modulated in order for a corresponding intensity variation as perceived by a sensor (e.g., 120 etc.) to represent a variable length VLC code ([0026], [0028]-[0032] and [0042]; and Figures 3 and 4) comprising code words ([0026], [0028]-[0030] etc.), a code word comprising a plurality of symbols ([0026], [0028]-[0032] and [0042]; and Figures 3 and 4), and whereby the current profile for each of the LED or LED groups is determined in such a manner that the illumination as generated by the plurality of LEDs or LED groups corresponds to the desired illumination characteristic ([0030]-[0032], as discussed above, the “pattern”, “illumination factor specified” and “parameters” are “desired illumination characteristic”); and 
- generate one or more control signals (e.g., from the communication unit 132 and the driver circuit 134) to drive the plurality of LEDs or LED groups in accordance with the current profiles in order for the plurality of LEDs or LED groups to transmit the VLC code ([0026]-[0031]).
But, Jovicic et al does not expressly disclose that an envelope of the combined current profile is modulated in order for a corresponding intensity variation as perceived by a sensor to represent a variable length VLC code comprising code words, and the desired “pattern”/“illumination factor specified”/“parameters” are represented by set-point(s) that the current profile is based on. 
Regarding the envelope of current profiles, however, Brandt-Pearce et al discloses a VLC system/method (Figures 1, 2 and 7 etc.), and a plurality of LEDs are implemented in the system, and each LED is driven by a current profile modulated by a codeword Ckn, which has a plurality of symbols (Figures 6, 1 and 13 etc.), and an envelope of a combined current profile (Figure 6) of the current profiles is modulated in order for a corresponding intensity variation as perceived by a sensor to represent a variable length VLC code representing the data. Another prior art, Ashdown, discloses a VLC in which three LED can be modulated by different current profiles (810-830), and then a combined profile can be formed (e.g., 840 in Figures 8 and 9).
Regarding the set-point, Saes discloses a VLC system/method (Figures 1 and 4 etc.), in which the current profile for a luminaire (LU in Figure 1a) is determined in such a manner that the illumination as generated by luminaires corresponds to the desired illumination characteristic represented by set-points (Figures 2a, 2b, 3a and 3b, page 5 line 28 to page 9 line 34, intensity set-points). And another prior art, Togashi, discloses a similar VLC system/method (Figures 1-5), and “the plurality of light emitters to emit light always with light intensities corresponding to a predetermined chromaticity coordinates value being a reference point” ([0011]-[0012]), “As illustrated in FIG. 4, for example, a predetermined chromaticity point layout s is preliminarily set in the color system” ([0034]-[0037]. Also refer to [0028]-[0030], [0041] and [0057]-[0058] etc., and [0023]); that is, Togashi discloses that the illumination as generated by LEDs corresponds to the desired illumination characteristic represented by color set-point(s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Brandt-Pearce et al and Ashdown and Saes and Togashi to the system/method of Jovicic et al so that a desired illumination characteristic (intensity and color), and desired overall profile can be obtained, and signal transmission error rate can be suppressed and the transmission capacity can be increased.

Claims 9, 10, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi et al as applied to claims 1, 8, 16 and 22 above, and further in view of Walewski (US 2013/0308955).
1). With regard to claims 9 and 23, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 1, 8, 16 and 22 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the color range can be a distinct range (Togashi: [0069], “using a predetermined color range is possible”). But, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi do not expressly disclose the color range comprises a plurality of distinct ranges.
However, first as shown in Figure 4A and 4B, Togashi discloses that plurality of color/chromaticity points are used to map the digital values; it can be viewed that these chromaticity points occupy a specific range ([0069], “using a predetermined color range is possible”). Second, Walewski discloses a VLC system/method (Figure 1 etc.), in which coding scheme comprises a plurality of distinct color ranges (Figures 3-10), and “to improved assignments of symbol values to symbol points of the constellation which are advantageously capable of reducing a total Hamming distance between all symbol points in the constellation, thereby leading to a reduction of a bit-error ratio by a considerable amount” ([0229]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Walewski to the system/method of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi so that the system/method is more reliable, and error can be reduced.
2). With regard to claims 10 and 24, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski disclose all of the subject matter as applied to claims 1, 8, 9, 16, 22 and 23 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski further discloses wherein the distinct ranges correspond to areas in a CEI chromaticity diagram or correspond to segments of a contour in the CEI chromaticity diagram (both Togashi and Walewski uses CEI chromaticity diagram; and the distinct ranges correspond to areas in a CEI chromaticity diagram).

Claims 11-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi et al and Walewski as applied to claims 1, 8-9, 16 and 22-23 above, and further in view of Chang (US 2010/0247112).
1). With regard to claims 11 and 25, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski disclose all of the subject matter as applied to claims 1, 8-10 and 22-23 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski further discloses wherein the step of determining the current profile for each LED or LED group of the plurality of LEDs or LED groups further comprises selecting a color for transmitting a symbol of a code word of the VLC code from the plurality of distinct ranges based on a received color set point (refer claims 1, 8-10 and 22-24 rejection above). But, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski do not expressly disclose an average color generated during a predetermined period prior to transmitting the symbol also is used for selecting a color for transmitting a symbol of a code word of the VLC code from the plurality of distinct ranges.
However, Chang discloses that an average color generated during a predetermined period can be used for selecting a color for transmitting a symbol ([0358] and [0374], and claim 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chang to the system/method of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski so that a desired color can be obtained.
2). With regard to claims 12 and 26, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski disclose all of the subject matter as applied to claims 1, 8-9 and 22-23 above. But, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski do not expressly disclose the visual light communication method according to claim 9, further comprising determining a moving average color as the average color transmitted during a predetermined previous period and selecting a color for transmitting a symbol of a code word of the VLC code from the plurality of distinct ranges based on a received color set point and the moving average color.
However, Chang discloses that a moving average color as the average color transmitted during a predetermined previous period and selecting a color for transmitting a symbol of a code word of the VLC code from the plurality of distinct ranges based on a received color set point and the moving average color ([0358] and [0374], and claim 18; “for a period of a fixed number of received symbols” and “for a predetermined number of data symbol periods”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Chang to the system/method of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi and Walewski so that a desired color can be obtained.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi et al as applied to claims 1, 8 and 16 above, and further in view of Chang (US 2010/0247112)
1). Regarding to claim 13, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 1 and 8 above. But, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi do not expressly disclose the visual light communication method according to claim 8, further comprising applying a color compensation scheme after transmitting one or more code words, based on a received color set point.
However, Chang discloses a visible light communication system/method, and discloses a color compensation scheme after transmitting one or more code words, based on a received color set point (“Compensation for Color Shifts due to Analog Brightness Control”, [0382]-[0383] and [0414]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the compensation scheme as taught by Chang to the system/method of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi so that a desired color can be obtained, and system/method is more reliable.
2). Regarding to claim 27, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi disclose all of the subject matter as applied to claims 1 and 8 above. And the combination of Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi further discloses wherein the control unit is further configured to receive a color set point (refer claim 16 rejection).
But, Jovicic et al and Brandt-Pearce et al and Ashdown and Saes and Togashi do not expressly disclose wherein the control unit is further configured to apply a color compensation scheme after a transmission of one or more code words, based on the received color set point.
However, Chang discloses a visible light communication system/method, and discloses a color compensation scheme after transmitting one or more code words, based on a received color set point (“Compensation for Color Shifts due to Analog Brightness Control”, [0382]-[0383] and [0414]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the compensation scheme as taught by Chang to the system/method of Jovicic et al and Brandt-Pearce et al and Ashdown and Togashi so that a desired color can be obtained, and system/method is more reliable.

Allowable Subject Matter
Claims 14, 28-31 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0377695 (Chang et al: [0011] and [0221], color set-point, Figure 1, CIE chromaticity diagram).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        November 14, 2022